            Case 1:21-cv-00502-LGS Document 38 Filed 08/19/21 Page 1 of 3
                         Tarter Krinsky & Drogin LLP
                         1350 Broadway                                              Richard L. Steer
                         New York, NY 10018                                                   Partner
                         P 212.216.8000                                              (212) 216-8070
                         F 212.216.8001                                     rsteer@tarterkrinsky.com
                         www.tarterkrinsky.com




                                                            August 18, 2021
                              Plaintiff shall submit a response to Defendants' letter by
VIA ECF
                              August 23, 2021. So Ordered.
Hon. Lorna G. Schofield
United States District Court
Southern District of New York Dated: August 19, 2021
500 Pearl Street                      New York, New York
New York, NY 10007

                   Re:      Edelman v. NYU Langone Health System, et al.,
                            Case No. 1:21-cv-00502 (LGS)(GWG)
                            Request for a Pre-Motion Discovery Conference

Dear Judge Schofield:

        We represent defendants NYU Langone Health System, NYU Langone Hospitals, and
NYU Grossman School of Medicine, a Division of New York University f/k/a “NYU Hospitals
Center” s/h/a “NYU Langone Medical Center,” “NYU Langone Nassau Rheumatology,” “NYU
School of Medicine,” “NYU Grossman School of Medicine,” and “NYU Hospitals Center,”
(collectively, “NYU”) as well as individually named defendants Andrew T. Rubin, David
Kaplan, Joseph Antonik and Joshua Swirnow.

        We are constrained to request the Court’s assistance to resolve a dispute related to the
parties’ proposed Stipulated Confidentiality Order (the “Proposed Order”). Despite multiple and
ongoing attempts to resolve this issue among the parties without the need for court intervention,
including several email exchanges and telephonic meet-and-confers, we have no alternative but
to bring this issue to the Court. Pursuant to Rule III(C)(3) of Your Honor’s Individual Rules and
Procedure for Civil Cases, the parties attempted, in good faith, to resolve the dispute among
themselves via multiple email communications and telephonic conferences.

        This is a single-plaintiff discrimination action by a physician formerly employed by
Defendant NYU Langone Health. The Proposed Order contemplates the exchange and protection
of confidential information which the parties have agreed to define in paragraph 3 as follows:

         (a) trade secrets or other information of a non-public nature considered by the Producing
         Party to be commercially or personally sensitive, confidential, and/or proprietary,
         including, but not limited to, any NYU patient care, fiscal, or personnel information; or
         (b) other competitively sensitive or proprietary research, analysis, development,
         marketing, financial or commercial information, including, but not limited to, any NYU
         patient care, fiscal, or personnel information, and, with the exception of documents or
         information located on NYU computers, networks, and/or communication systems, (c)
         trade secrets or other information of a non-public nature considered by the Producing


{Client/002528/5/02464238.DOCX;1 }
            Case 1:21-cv-00502-LGS Document 38 Filed 08/19/21 Page 2 of 3

Hon. Lorena G. Schofield
August 18, 2021
Page 2 of 3

         Party to be commercially or personally sensitive, confidential, and/or proprietary,
         including, but not limited to, any patient care, fiscal, or personnel information of
         Plaintiff’s subsequent employer(s); or (d) other competitively sensitive or proprietary
         research, analysis, development, marketing, financial or commercial information,
         including, but not limited to, any patient care, fiscal, or personnel information of
         Plaintiff’s subsequent employer(s).

        The single dispute between the parties is whether plaintiff had a reasonable expectation
of privacy in documents and information received or transmitted using and/or saved, stored
and/or located on NYU computers, networks, and/or communication systems. NYU’s position is
that Plaintiff had no such expectation of privacy based on NYU’s written policies and practices
and supporting precedence. Plaintiff insists that she should have the right to designate such
documents and/or information, in NYU’s possession, custody, or control and located on NYU
computers, networks, and/or communications as confidential, and refuses to include the
highlighted and italicized language below in paragraph 7 of the Proposed Order.

         With respect to the Confidential portion of any Discovery Material, produced by or on
         behalf of Defendants (other than deposition transcripts and exhibits), which are Plaintiff’s
         personal documents or information – and which are not NYU documents or information
         and/or are not documents or information located on NYU computers, networks, and/or
         communication systems – Plaintiff or her counsel may designate such documents or
         information “Confidential” or “Confidential – Attorneys Eyes Only.”

        In my over 45 years of practice, I do not recall another instance in which an impasse had
been reached, requiring the intercession of a court, regarding proposed language in a
confidentiality agreement intended to protect the confidential information in the possession,
custody or control of and/or located on the computers, networks and/or communications systems
of a patient care facility. To be clear, the documents and/or information at issue here are
documents in the possession, custody, or control of NYU and/or prepared, sent or received by
Plaintiff utilizing NYU’s computers, networks, and/or communication systems.

        In assessing an employee’s reasonable “expectation of privacy in his [work] computer
files and email,” courts have increasingly turned to the four-factor test adopted in In Re Asia
Global Crossings, Ltd., 322 B.R. 247, 257 (Bankr. S.D.N.Y. 2005); see also In re Rsrv. Fund
Sec. & Derivative Litig., 275 F.R.D. 154, 159-160 (S.D.N.Y. 2011). Courts should consider the
following four factors when measuring such expectation of privacy:

        (1) does the corporation maintain a policy banning personal or other objectionable use, (2)
        does the company monitor the use of the employee's computer or e-mail, (3) do third
        parties have a right of access to the computer or e-mails, and (4) did the corporation notify
        the employee, or was the employee aware, of the use and monitoring policies?’

        Here, NYU’s Policy on Responsible Use of NYU Computers and Data (a copy of which is




{Client/002528/5/02464238.DOCX;1 }
            Case 1:21-cv-00502-LGS Document 38 Filed 08/19/21 Page 3 of 3

Hon. Lorena G. Schofield
August 18, 2021
Page 3 of 3

publicly available online)1 specifies that: acceptance of authorization to use NYU computer and
data resources establishes an obligation to, among other things, behave in accordance with
NYU’s educational, research, and services purposes and in a manner compliant with this and
other applicable NYU policies and procedures and all applicable laws and regulations; and to
behave with civil regard for other members of the NYU community and of the wider community
on the Internet; NYU computer systems are routinely monitored and recorded; computer and
data resources provided by NYU are the property of NYU and not the personal property of the
individual; and authorized persons access the NYU computers used by employees.

       Further, NYU advises NYU community members that it is their responsibility to know
and abide by IT and NYU policies and advises that, in particular, NYU community members
review the Policy on Responsible Use of NYU Computers and Data.

       Based on the applicable policy and law, Plaintiff had no expectation of privacy in
information, documents, or records she prepared, sent, transmitted, viewed, received, and/or
stored on or utilizing NYU computers, networks, and/or communication systems. While a copy
of the substance of this letter was provided to Plaintiff’s counsel on August 11, 2021, with a final
copy provided again on August 17, 2021, as part of a final attempt to resolve the matter prior to
seeking the Court’s intervention, Plaintiff has provided no legal authority to the contrary as of
the submission of the letter to the Court.

       Furthermore, Plaintiff’s sought-after ability to designate information and/or documents
located in NYU’s possession, custody or control would impose a burden and obligation on the
part of NYU that now potentially cannot be complied with by virtue of the fact that the
information and/or documents are already in the possession, custody or control of NYU without
any known obligation or duty to keep same confidential. Even on a going forward basis Plaintiff
does not and should not have the right to designate information and/or documents in NYU’s
possession, custody or control confidential when they are not under the law and NYU policies.
Forcing NYU to take steps to ensure their confidentiality imposes an obligation that NYU would
not otherwise have. Plaintiff could have avoided this issue by simply using her personal devices
or email when dealing with purportedly personal matters.

         We thank the Court for its time, attention, and consideration.

                                               Respectfully submitted,
                                               TARTER KRINSKY & DROGIN LLP


                                               By: /s/ Richard L. Steer
                                                    Richard L. Steer



1
     NYU Langone Health, Policy on Responsible Use of NYU Computers and                                    Data,
https://www.nyu.edu/about/policies-guidelines-compliance/policies-and-guidelines/responsible-use-of-nyu-
computers-and-data-policy-on.html (last visited August 17, 2021).


{Client/002528/5/02464238.DOCX;1 }
